                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI


CESYA WILBURN            )
                         )
    Plaintiff,           )
                         )
v.                       )
                         )
EXPERIAN INFORMATION     )
SOLUTIONS INC.,          )   JURY TRIAL DEMANDED
                         )
                         )
TRANS UNION LLC.,        )
                         )
EQUIFAX INFORMATION      )
SERVICES LLC.,           )
                         )
and                      )
                         )
MOUNTAIN AMERICA CREDIT  )
UNION.                   )
                         )
                         )
    Defendants.          )
                       COMPLAINT

      COMES NOW the Plaintiff, Cesya Wilburn (“Plaintiff”), and for her Complaint

against the Defendants Experian Information Solutions Inc.(“Experian”), Trans Union

LLC, (“Tran Union”)., Equifax Information Services LLC (“Equifax”), and Mountain

America Credit Union (“MACU”), Plaintiff alleges as follows:

                            PRELIMINARY STATEMENT

      1.       This is an action for actual, statutory and punitive damages, and costs and

attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.



                                             1

           Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 1 of 18
(“FCRA”), which relates to the proper dissemination and use of consumer credit and other

financial information.

                                JURISDICTION & VENUE

       2.       The jurisdiction of this Court is conferred by 15 U.S.C. § 1681 and 28 U.S.C.

§ 1331.

       3.       Venue in this District is proper in that Plaintiff resides here, Defendants

transact business here and the conduct complained of occurred here.

                                          PARTIES

       4.       Plaintiff Cesya Wilburn is a natural person that resides in the State of

Missouri. She is a “consumer” as defined by the FCRA, 15 U.S.C. § 1681a(c).

       5.       Mountain America Credit Union (“MACU”) is a corporation that regularly

transacts business in Missouri.

       6.       MACU is a furnisher of information as contemplated by FCRA § 1681s-2(a)

& (b), that regularly and in the ordinary course of business furnishes information to one or

more consumer reporting agencies.

       7.       Experian Information Solutions Inc (“Experian”) is a corporation, registered

to do business in Missouri as a foreign corporation that regularly engages in business in

the same.

       8.       Experian is a nationwide credit reporting agency whose principle purpose is

the composition and issuance of consumer reports. Experian is a consumer reporting

agency for the purposes of 15 U.S.C. § 1681 et seq.



                                              2

            Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 2 of 18
       9.       Trans Union LLC (“Trans Union”) is an entity, registered to do business in

Missouri as a foreign corporation that regularly engages in business in the same.

       10.      Trans Union is a nationwide credit reporting agency whose principle purpose

is the composition and issuance of consumer reports. Trans Union is a consumer reporting

agency for the purposes of 15 U.S.C. § 1681 et seq.

       11.      Equifax Information Services LLC (“Equifax”) is an entity, registered to do

business in Missouri as a foreign corporation that regularly engages in business in the same.

       12.      Equifax is a nationwide credit reporting agency whose principle purpose is

the composition and issuance of consumer reports. Equifax is a consumer reporting agency

for purposes of 15 U.S.C. § 1681 et seq.

       13.      CRA stands for a credit reporting agency whose principle purpose is the

composition and issuance of consumer reports for the purposes of 15 U.S.C. § 1681 et seq.

                          FACTS COMMON TO ALL CLAIMS

       14.      Plaintiff repeats, re-alleges, and incorporates by reference all paragraphs

above as if fully rewritten here.

       15.      On or about August of 2016, Plaintiff obtained a joint credit account

(“Account”) through MACU with her former husband.

       16.      Later in 2016, Plaintiff and her former husband fell behind on the Account.

       17.      Upon information and belief, MACU wrote off the Account as a charge-off.

       18.      Upon information and belief, MACU retained the services of a debt collector

called Knight Adjustment Bureau (“KAB”) in July of 2017 for the purposes of collecting

the Account.

                                              3

            Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 3 of 18
      19.    On or about February of 2019, Plaintiff filed for divorce against her former

husband.

      20.    This divorce was finalized in September of 2019.

      21.    Following her divorce, Plaintiff began, more closely, to monitor her

creditworthiness in hopes of attaining mortgage financing.

      22.    On or about January 3, 2020, Plaintiff obtained a copy of her consumer report

(“January 3rd Report”), 2020 consumer report.

      23.    On the January 3rd Report, Plaintiff noticed that MACU was furnishing a

tradeline for the Account on all three of the major CRAs: Equifax, Trans Union, and

Experian (“MACU Tradeline”)

      24.    On that same January 3rd Report, Plaintiff also noticed that that KAB was

also furnishing what she suspected to be a tradeline for the Account on all three of the

major CRAs: Equifax, Trans Union, and Experian (“KAB Tradeline”).

      25.    Plaintiff noticed that the KAB Tradeline had MACU listed as the original

creditor, causing Plaintiff to believe that the KAB Tradeline and the MACU Tradeline both

involved the Account.

      26.    Both the KAB Tradeline and the MACU Tradeline showed outstanding

balances on Equifax, Experian, and Trans Union of Plaintiff’s January 3rd Report.

      27.    Plaintiff had a strong suspicion that both the KAB Tradeline and the MACU

Tradeline were associated with the same Account.

      28.    That same day on or about January 3, 2020, Counsel for Plaintiff sent

requests to validate to KAB and MACU respectively.

                                            4

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 4 of 18
       29.    On or about February 4th, MACU sent Counsel for Plaintiff documentation

(“Account Documentation”) showing that KAB was indeed collecting on the Account on

behalf of MACU.

       30.    On or about March 13, 2020, Plaintiff obtained a copy of her consumer report

(“March 13th Report”), consumer report and again noticed both the MACU Tradeline and

KAB Tradeline showing balances. Now it was clear that both MACU and KAB were

furnishing balances for the same underlying Account on Plaintiff’s consumer reports.

       31.    MACU, by furnishing a derogatory balance for the Account while KAB was

also furnishing a derogatory balance for that same Account, made it appear that Plaintiff

owed significantly more money or two debts rather than one. This inaccurate reporting of

the Account on Plaintiff’s Equifax, Experian, and Trans Union consumer reports has

directly impacted Plaintiff’s creditworthiness in a negative fashion.

       32.    Plaintiff was distressed by the inaccurate and harmful data impacting her

Trans Union, Experian, and Equifax consumer reports.

       33.    The way Plaintiff saw it, this inaccurate and harmful reporting related to the

Account was inhibiting her ability, as a single-mother, to move on from her divorce and

provide a better life to her children.

       34.    On or about March 18, 2020, Plaintiff sent letters to Equifax, Experian, and

Trans Union to dispute the accuracy of the reporting of the KAB and MACU Tradelines as

they were reported on the March 13th Report.

       35.    Pursuant to 15 U.S.C. 1681i of the FCRA, Equifax, Experian, and Trans

Union were then obligated to investigate the KAB Tradeline and MACU Tradeline.

                                             5

         Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 5 of 18
       36.   As part of Equifax, Experian, and Trans Unions investigations for the March

18, 2020 dispute and pursuant to 15. U.S.C. 1681i(a)(2) of the FCRA, Equifax, Experian,

and Trans Union forwarded copies of Plaintiff’s March 18th, 2020 dispute to MACU and

KAB.

       37.   Pursuant to 15 U.S.C. 1681s-2(b) of the FCRA, MACU was then obligated

to reinvestigate the disputed information on Plaintiff’s consumer report for accuracy and

modify or delete the information if the disputed information was determined to be

incomplete or inaccurate.

       38.   Plaintiff received no responses to her March 18, 2020 dispute from Equifax,

Experian, or Trans Union.

       39.   Unsure as to the outcomes of her March 18, 2020 disputes, Plaintiff obtained

another copy of her consumer report on April 22, 2020 (“April 22nd Report”).

       40.   Plaintiff was disheartened to see that the inaccuracy as to the duplicate

balance appearing on the MACU Tradeline, remained on Plaintiff’s Equifax, Experian, and

Trans Union consumer reports.

       41.   That same day on April 22, 2020, Plaintiff sent letters to Equifax, Experian,

and Trans Union to dispute the accuracy of the reporting of the KAB and MACU

Tradelines as they were reported on the April 22nd Report.

       42.   Included in these April 22, 2020 letters sent to Equifax, Experian, and Trans

Union, were copies of the April 22nd Report, which showed the inaccurate nature of how

the Account was reflected on Plaintiff’s consumer reports.



                                            6

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 6 of 18
      43.    Pursuant to 15 U.S.C. 1681i of the FCRA, Equifax, Experian, and Trans

Union were then obligated to investigate the KAB Tradeline and MACU Tradeline.

      44.    As part of Equifax, Experian, and Trans Unions investigations for the April

22, 2020 dispute and pursuant to 15. U.S.C. 1681i(a)(2) of the FCRA, Equifax, Experian,

and Trans Union forwarded copies of Plaintiff’s April 22, 2020 disputes and the April 22

Reports to MACU and KAB.

      45.    Pursuant to 15 U.S.C. 1681s-2(b) of the FCRA, MACU was then obligated

to reinvestigate the disputed information on Plaintiff’s consumer report for accuracy and

modify or delete the information if the disputed information was determined to be

incomplete or inaccurate.

      46.    Plaintiff received no responses to her April 22, 2020 dispute from Equifax,

Experian, and Trans Union.

      47.    Unsure as to the outcomes of her April 22, 2020 disputes, Plaintiff obtained

another copy of her consumer report on May 27, 2020 (“May 27th Report”).

      48.    Once again, there was no change to the duplicate balance appearing on the

MACU Tradeline, on Plaintiff’s Equifax, Experian, and Trans Union consumer reports.

      49.    On July 6, 2020, Plaintiff sent letters to Equifax, Experian, and Trans Union

to dispute the accuracy of the reporting of the MACU Tradeline as it was reported on the

May 27th Report.

      50.    Included in these July 6, 2020 letters sent to Equifax, Experian, and Trans

Union, were copies of the May 27th Report, which showed the inaccurate nature of how the

Account was reflected on Plaintiff’s consumer reports.

                                           7

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 7 of 18
         51.   Also included in these July 6, 2020 letters sent to Equifax, Experian, and

Trans Union, were copies of the Account Documentation.

         52.   Pursuant to 15 U.S.C. 1681i of the FCRA, Equifax, Experian, and Trans

Union were then obligated to investigate the MACU Tradeline.

         53.   As part of Equifax, Experian, and Trans Unions investigations for the July 6,

2020 dispute and pursuant to 15. U.S.C. 1681i (a)(2) of the FCRA, Equifax, Experian, and

Trans Union forwarded copies of Plaintiff’s July 6, 2020 dispute, the May 27th Report, and

the Account Documentation to MACU.

         54.   Pursuant to 15 U.S.C. 1681s-2(b) of the FCRA, MACU was then obligated

to reinvestigate the disputed information on Plaintiff’s consumer report for accuracy and

modify or delete the information if the disputed information was determined to be

incomplete or inaccurate.

         55.   Once again, Plaintiff received no responses from Equifax, Experian, or Trans

Union.

         56.   On or about August 10, 2020, (“August 10th Report”) Plaintiff obtained a

copy of her consumer report.

         57.   On her August 10th, Report, Plaintiff saw that Equifax, Experian, and Trans

Union were still continuing to report both the MACU Tradeline and KAB Tradeline with

outstanding balances on Plaintiff’s consumer report.

         58.   By this point, Plaintiff felt that the Equifax, Experian, and Trans Union and

MACU could not be trusted to fix the harmful and derogatory reporting relating to the

Account without resorting to litigation.

                                             8

          Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 8 of 18
                           FIRST CLAIM FOR RELIEF
          (Negligent and Willful Violations of 15 US.C. § 1681i by Experian)

       59.     Plaintiff repeats, re-alleges, and incorporates by reference all paragraphs

above as if fully rewritten here.

       60.     The FCRA mandates that a CRA conduct an investigation of the accuracy of

information “[i]f the completeness or accuracy of any item of information contained in a

consumer’s file” is disputed by the consumer. See 15 U.S.C. § 1681i(a)(1). The Act

imposes a 30-day time limitation for the completing of such an investigation. Id.

       61.     The FCRA provides that if a CRA conducts an investigation of disputed

information and confirms that the information is, in fact, inaccurate, or is unable to verify

the accuracy of the disputed information, the CRA is required to delete that item of

information from the consumer’s file. See 15 U.S.C. § 1681i(a)(5)(A).

       62.     If information is deleted from a consumer's file following a dispute, “the

information may not be reinserted in the file” unless the CRA certifies that the information

is complete and accurate and, even then, the CRA “shall notify the consumer of the

reinsertion in writing not later than 5 business days after the reinsertion[.]” See 15 U.S.C.

§ 1681i(a)(5)(B).

                    Experian’s Reasonable Reinvestigation Violations

       63.     By letters dated March 18, 2020, April 22, 2020, and July 6, 2020 and sent

to Experian, Plaintiff disputed the inaccurate and derogatory MACU Tradeline reporting

by Experian.




                                             9

         Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 9 of 18
       64.    Upon information and belief, Experian conducted an inadequate

investigation of the MACU Tradeline following each dispute.

       65.    By failing to conduct a reasonable investigation into Plaintiff’s disputes in

this regard, Experian willfully and/or negligently violated 15 U.S.C. § 1681i(a)(1).

       66.    As a direct and proximate result of Experian’s disregard for Plaintiff's dispute

and its obligations under the FCRA as outlined above, Plaintiff has suffered a significant

loss of trust in the credit reporting system and its accountability to the average consumer

such as herself.

       67.    As a direct and proximate result of Experian’s willful and/or negligent refusal

to conduct reasonable investigations as mandated by the FCRA as outlined above, Plaintiff

has suffered loss and damage including, but not limited to: financial loss, loss of credit

opportunity, a justifiable fear to request credit, expenditure of time and resources, mental

anguish, humiliation and embarrassment, entitling them to an award of actual damages in

amounts to be proved at trial, plus attorneys’ fees together with the costs of this action

pursuant to 15 U.S.C. § 1681o.

       68.    Experian’s pattern of refusal to correct patently false information as

mandated by the FCRA reveals a conscious disregard of the rights of Plaintiff. The injuries

suffered by Plaintiff are attended by circumstances of fraud, malice, retaliation, and willful

and wanton misconduct, calling for statutory damages, an assessment of punitive damages,

plus attorneys’ fees and costs pursuant 15 U.S.C. § 1681n.

       WHEREFORE Plaintiff prays for judgment on this First Claim for Relief in her

favor and against Experian’s, and for the following relief:

                                             10

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 10 of 18
       (a)    Actual damages sustained;

       (b)    Statutory damages of not less than $100 and not more than $1000 on each

              willful violation of the FCRA;

       (c)    Punitive damages in an amount to be determined by the jury;

       (d)    Reasonable attorneys’ fees and costs; and

       (e)    Any other and/or further relief as deemed appropriate and just by this

              Honorable Court.

                         SECOND CLAIM FOR RELIEF
        (Negligent and Willful Violations of 15 US.C. § 1681i by Trans Union)

       69.    Plaintiff repeats, re-alleges, and incorporates by reference all paragraphs

above as if fully rewritten here.

       70.    The FCRA mandates that a CRA conduct an investigation of the accuracy of

information “[i]f the completeness or accuracy of any item of information contained in a

consumer’s file” is disputed by the consumer. See 15 U.S.C. § 1681i(a)(1). The Act

imposes a 30-day time limitation for the completing of such an investigation. Id.

       71.    The FCRA provides that if a CRA conducts an investigation of disputed

information and confirms that the information is, in fact, inaccurate, or is unable to verify

the accuracy of the disputed information, the CRA is required to delete that item of

information from the consumer’s file. See 15 U.S.C. § 1681i(a)(5)(A).

       72.    If information is deleted from a consumer's file following a dispute, “the

information may not be reinserted in the file” unless the CRA certifies that the information

is complete and accurate and, even then, the CRA “shall notify the consumer of the


                                             11

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 11 of 18
reinsertion in writing not later than 5 business days after the reinsertion[.]” See 15 U.S.C.

§ 1681i(a)(5)(B).

                 Trans Union’s Reasonable Reinvestigation Violations

       73.    By letters dated March 18, 2020, April 22, 2020, and July 6, 2020 and sent

to Trans Union, Plaintiff disputed the inaccurate and derogatory MACU Tradeline

reporting by Trans Union.

       74.    Upon information and belief, Trans Union conducted an inadequate

investigation of the MACU Tradeline following each dispute.

       75.    By failing to conduct a reasonable investigation into Plaintiff’s disputes in

this regard, Trans Union willfully and/or negligently violated 15 U.S.C. § 1681i(a)(1).

       76.    As a direct and proximate result of Trans Union’s disregard for Plaintiff's

dispute and its obligations under the FCRA as outlined above, Plaintiff has suffered a

significant loss of trust in the credit reporting system and its accountability to the average

consumer such as herself.

       77.    As a direct and proximate result of Trans Union’s willful and/or negligent

refusal to conduct reasonable investigations as mandated by the FCRA as outlined above,

Plaintiff has suffered loss and damage including, but not limited to: financial loss, loss of

credit opportunity, a justifiable fear to request credit, expenditure of time and resources,

mental anguish, humiliation and embarrassment, entitling them to an award of actual

damages in amounts to be proved at trial, plus attorneys’ fees together with the costs of this

action pursuant to 15 U.S.C. § 1681o.



                                             12

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 12 of 18
       78.      Trans Union’s pattern of refusal to correct patently false information as

mandated by the FCRA reveals a conscious disregard of the rights of Plaintiff. The injuries

suffered by Plaintiff are attended by circumstances of fraud, malice, retaliation, and willful

and wanton misconduct, calling for statutory damages, an assessment of punitive damages,

plus attorneys’ fees and costs pursuant 15 U.S.C. § 1681n.

       WHEREFORE Plaintiff prays for judgment on this Second Claim for Relief in her

favor and against Trans Union’s, and for the following relief:

       (f)      Actual damages sustained;

       (g)      Statutory damages of not less than $100 and not more than $1000 on each

                willful violation of the FCRA;

       (h)      Punitive damages in an amount to be determined by the jury;

       (i)      Reasonable attorneys’ fees and costs; and

       (j)      Any other and/or further relief as deemed appropriate and just by this

                Honorable Court.

                             THIRD CLAIM FOR RELIEF
             (Negligent and Willful Violations of 15 US.C. § 1681i by Equifax)

       79.      Plaintiff repeats, re-alleges, and incorporates by reference all paragraphs

above as if fully rewritten here.

       80.      The FCRA mandates that a CRA conduct an investigation of the accuracy of

information “[i]f the completeness or accuracy of any item of information contained in a

consumer’s file” is disputed by the consumer. See 15 U.S.C. § 1681i(a)(1). The Act

imposes a 30-day time limitation for the completing of such an investigation. Id.


                                             13

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 13 of 18
       81.    The FCRA provides that if a CRA conducts an investigation of disputed

information and confirms that the information is, in fact, inaccurate, or is unable to verify

the accuracy of the disputed information, the CRA is required to delete that item of

information from the consumer’s file. See 15 U.S.C. § 1681i(a)(5)(A).

       82.    If information is deleted from a consumer's file following a dispute, “the

information may not be reinserted in the file” unless the CRA certifies that the information

is complete and accurate and, even then, the CRA “shall notify the consumer of the

reinsertion in writing not later than 5 business days after the reinsertion[.]” See 15 U.S.C.

§ 1681i(a)(5)(B).

                    Equifax’s Reasonable Reinvestigation Violations

       83.    By letters dated March 18, 2020, April 22, 2020, and July 6, 2020 and sent

to Equifax, Plaintiff disputed the inaccurate and derogatory MACU Tradeline reporting by

Equifax.

       84.    Upon information and belief, Equifax conducted an inadequate investigation

of the MACU Tradeline following each dispute.

       85.    By failing to conduct a reasonable investigation into Plaintiff’s disputes in

this regard, Equifax willfully and/or negligently violated 15 U.S.C. § 1681i(a)(1).

       86.    As a direct and proximate result of Equifax’s disregard for Plaintiff's dispute

and its obligations under the FCRA as outlined above, Plaintiff has suffered a significant

loss of trust in the credit reporting system and its accountability to the average consumer

such as herself.



                                             14

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 14 of 18
       87.    As a direct and proximate result of Equifax’s willful and/or negligent refusal

to conduct reasonable investigations as mandated by the FCRA as outlined above, Plaintiff

has suffered loss and damage including, but not limited to: financial loss, loss of credit

opportunity, a justifiable fear to request credit, expenditure of time and resources, mental

anguish, humiliation and embarrassment, entitling them to an award of actual damages in

amounts to be proved at trial, plus attorneys’ fees together with the costs of this action

pursuant to 15 U.S.C. § 1681o.

       88.    Equifax’s pattern of refusal to correct patently false information as mandated

by the FCRA reveals a conscious disregard of the rights of Plaintiff. The injuries suffered

by Plaintiff are attended by circumstances of fraud, malice, retaliation, and willful and

wanton misconduct, calling for statutory damages, an assessment of punitive damages, plus

attorneys’ fees and costs pursuant 15 U.S.C. § 1681n.

       WHEREFORE Plaintiff prays for judgment on this Third Claim for Relief in her

favor and against Equifax’s, and for the following relief:

       (k)    Actual damages sustained;

       (l)    Statutory damages of not less than $100 and not more than $1000 on each

              willful violation of the FCRA;

       (m)    Punitive damages in an amount to be determined by the jury;

       (n)    Reasonable attorneys’ fees and costs; and

       (o)    Any other and/or further relief as deemed appropriate and just by this

              Honorable Court.



                                            15

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 15 of 18
                            FOURTH CLAIM FOR RELIEF
       (Negligent and Willful Violations of 15 U.S.C. § 1681s-2 Against MACU)

       89.     Plaintiff repeats, re-alleges, and incorporates by reference all paragraphs

above as if fully rewritten here.

       90.     MACU is a “furnisher” as that term is used in 15 U.S.C. § 1681s-2.

       91.     Furnishers of credit information have duties under the FCRA, specifically 15

U.S.C. § 1681s-2(b)(1), to investigate disputes initiated from consumers to CRAs as to the

accuracy of information reported about them by the furnisher.

       92.     On at least three occasions, March 18, 2020, April 22, 2020, and July 6, 2020,

Plaintiff contacted Equifax, Experian, and Trans Union specifically to dispute the accuracy

of how the MACU Tradeline was being reported.

       93.     Plaintiff specifically advised Equifax, Experian, and Trans Union on each

occasion that mistakes had been made, and requested the false information be corrected

accordingly.

       94.     Upon information and belief, and pursuant to 15 U.S.C. § 1681i(a)(2),

MACU received notification of these disputes from Equifax, Trans Union, and Experian

and sent notice to Equifax, Trans Union, and Experian wrongly verifying the MACU

Tradeline as accurate.

       95.     By failing to conduct a reasonable investigation into Plaintiff’s disputes in

this regard, MACU negligently and/or willfully violated § 1681s-2(b)(1) with respect to

each dispute lodged by Plaintiff.

       96.     As a direct and proximate result of MACU’s willful and/or negligent refusal

                                             16

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 16 of 18
to comply with the FCRA as described herein, Plaintiff has suffered loss and damage

including, but not limited to: financial loss, loss of creditworthiness, loss of credit

opportunity, damage to reputation, expenditure of significant time, energy and out-of-

pocket costs, considerable distress, mental anguish, worry, frustration, fear and

embarrassment, entitling Plaintiff to an award of actual damages as determined by the jury,

plus attorneys’ fees and the costs of this action, pursuant to 15 U.S.C. § 1681o.

       97.      MACU’s indifference as to its obligations under the FCRA reveals a

conscious disregard of the rights of Plaintiff, and the injuries suffered by Plaintiff are

attended by circumstances of fraud, malice, and willful and wanton misconduct, calling for

an assessment of punitive damages against MACU pursuant to 15 U.S.C. § 1681n(a)(2).

       WHEREFORE Plaintiff prays for judgment on this Fourth Claim for Relief in her

favor and against MACU, and for the following relief:

       (a)      Actual damages sustained;

       (b)      Statutory damages of not less than $100 and not more than $1000 on each

                willful violation of the FCRA;

       (c)      Punitive damages in an amount to be determined by the jury;

       (d)      Reasonable attorneys’ fees and costs; and

       (e)      Any other and/or further relief as deemed appropriate and just by this

                Honorable Court.

                                        JURY DEMAND

             Plaintiff respectfully demands a jury trial on all issues so triable.



                                                17

        Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 17 of 18
                                   Respectfully submitted,

                                   CREDIT LAW CENTER

Date: September 29, 2020           /s/Anthony Hernandez
                                   Anthony Hernandez
                                   MO # 69129
                                   4041 N.E. Lakewood Way, Ste. 200
                                   Lee's Summit, MO 64064
                                   Tel: (816) 282-0422
                                   Fax: (855) 523-6884
                                   anthonyh@creditlawcenter.com

                                   Attorney for Plaintiff




                                     18

       Case 3:20-cv-05094-SRB Document 1 Filed 09/29/20 Page 18 of 18
